On Motion of Mr. John Rutledge Solicitor for the Complainants and on reading the affidavit of Joseph Gaultier of the Service of the Subpenas to answer; and also on reading the Certificate of the Register that Rachel Quash, Jane Lee, Joseph Bee, Mary Ann Dewes, Francis Rivers and Elizabeth his Wife and William Bee some of the Defendants in the above Cause have not, nor hath either of them as yet entered their Appearances in his Office to the Bill filed in this Cause: It is therefore Ordered that attachments do forthwith issue against the said Rachel Quash Joseph Bee Mary Ann Dewes Francis Rivers and Elizabeth his Wife and William Bee for not appearing and answering Complainants said Bill.
Will: Burrows Mag. in Can.